Name: ECSC High Authority: Decision No 5-59 of 21 January 1959 on the possibility afforded to coal undertakings to postpone payment of the levy due
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  taxation;  coal and mining industries
 Date Published: 1959-01-27

 Avis juridique important|31959S0005ECSC High Authority: Decision No 5-59 of 21 January 1959 on the possibility afforded to coal undertakings to postpone payment of the levy due Official Journal 005 , 27/01/1959 P. 0109 - 0110 Finnish special edition: Chapter 1 Volume 1 P. 0018 Swedish special edition: Chapter 1 Volume 1 P. 0018 Danish special edition: Series I Chapter 1959-1962 P. 0005 English special edition: Series I Chapter 1959-1962 P. 0005 Greek special edition: Chapter 01 Volume 1 P. 0017 Spanish special edition: Chapter 01 Volume 1 P. 0012 Portuguese special edition Chapter 01 Volume 1 P. 0012 DECISION No 5-59 of 21 January 1959 on the possibility afforded to coal undertakings to postpone payment of the levy dueTHE HIGH AUTHORITY, Having regard to Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty (Official Journal of the Community No 1 of 30 December 1952, p. 3), as amended by Decision No 30-54 of 25 June 1954 (Official Journal of the Community No 18 of 1 August 1954, p. 469), by Decision No 31-55 of 19 November 1955 (Official Journal of the Community No 21 of 28 November 1955, p. 906), and by Decision No 4-59 of 21 January 1959 (Official Journal of the European Communities No 5 of 27 January 1959); Whereas, as a result of the difficulties in marketing which coal undertakings are at present experiencing, there is an exceptional pile-up of stocks of hard coal, coke derived from hard coal and hard coal briquettes in several coalfields of the Community; Whereas, therefore, in accordance with the principle embodied in Article 4 bis of Decision No 2-52, as amended by Decision No 4-59, the undertakings concerned should be enabled to obtain, according to the tonnage in stock, postponement of payment of the levy due until the goods are withdrawn from stock; Whereas, in view of the marketing difficulties which already occurred during 1958, the measures envisaged must take effect as from 31 December 1957 and postponement of payment of the levy must, therefore, apply to stocks which are in excess of those held at 31 December 1957; Whereas, to implement such a system, undertakings must be required to declare the tonnage they have in stock, whereas an undertaking which, after being granted postponement of payment, stops furnishing information on the state of its stocks must be considered as having withdrawn from stocks the tonnage involved; DECIDES:Article 11. Until further notice, coal undertakings may, on application, postpone payment of the levy on their chargeable products in stock after 31 December 1957 where total quantities in stock exceed the stock held at 31 December 1957. In determining quantities in stock, hard coal, coke derived from hard coal and hard coal briquettes except schlamms shall be taken into consideration. Coke derived from hard coal shall be converted into its hard coal equivalent in the ratio of 1:1.33. 2. Where payment has been postponed, no interest shall be collected until the due dates. 3. Where payment has been postponed, amounts already paid shall be refunded on request. Article 2Payment of the levy on quantities which have been withdrawn from stock shall fall due on the twenty-fifth day of the following month. Article 3Applications for postponement of payment of the levy on products in stock up to 31 January 1959 should reach the Levy Office of the High Authority not later than 30 April 1959. Applications should give details of tonnage in stock at 31 December 1957 and at 31 January 1959. Article 41. Application for postponement of payment of the levy on products in stock after 31 January 1959 should reach the Levy Office of the High Authority by the twentieth day of each month for the preceding month, starting 20 March 1959. Applications should state: - the quantities in stock on the last day of the preceding month; - the quantities in stock on the last day of the penultimate month. 2. The amount in respect of which application for postponement of payment is made may be deducted by the undertaking from the amount of the levy due by it on the twenty-fifth day of the same month. Article 51. So long as payment of the amount of the levy due is postponed in pursuance of this Decision, the undertaking shall, on the twentieth day of each month, declare to the Levy Office of the High Authority the quantities in stock on the last day of the preceding month. 2. Where such declaration is not available, the High Authority may consider the goods involved as having been withdrawn from stock within the meaning of Article 2. Article 6The penalties provided for in the third paragraph of Article 47 of the Treaty shall be imposed in case of false declaration. Article 7This Decision shall enter into force in the Community on 1 February 1959.This Decision was considered and adopted by the High Authority at its meeting held on 21 January 1959. For the High Authority The President Paul FINET